Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered June 17, 2004, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly denied his application to dismiss for cause a juror whose 23-year-old daughter was employed as a timekeeper at the Kings County District Attorney’s Office. Upon conducting an inquiry of the juror, the court determined that, although the juror enjoyed a close relationship with her daughter, there was no indication of any professional relationship or interaction of any kind between the daughter and the trial prosecutor. The juror gave repeated and unequivocal assurances that her *733daughter’s employment would not affect her ability to render a fair and impartial verdict in this case. Thus, her removal from the jury was not warranted (see CPL 270.20; People v Colon, 71 NY2d 410, 418-419 [1988], cert denied 487 US 1239 [1988]; People v Provenzano, 50 NY2d 420 [1980]; People v Whittington, 267 AD2d 486 [1999]; People v Horne, 203 AD2d 482 [1994]; People v Dunkley, 189 AD2d 776 [1993]). Prudenti, P.J., Santucci, Covello and Carni, JJ., concur.